Citation Nr: 1003237	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-07 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture, left femur, post-op ORIF with intramedullary rod, 
initially evaluated as 10 percent disabling from July 25, 
2005, to May 7, 2007, and rated as 20 percent disabling from 
May 8, 2007.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for status post fracture, left patella, with post 
traumatic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The December 2005 rating decision granted entitlement to 
service connection for both issues on appeal and assigned a 
10 percent rating for the disability of the left femur and a 
20 percent rating for the disability of the left patella, 
both effective from July 25, 2005.  The Veteran perfected 
appeals for both of these claims.  A June 2007 rating 
decision increased the left femur disability rating to 20 
percent, effective May 8, 2007.  


FINDINGS OF FACT

1.  From July 25, 2005, to May 7, 2007, the Veteran's status 
post fracture, left femur, post-op ORIF with intramedullary 
rod, is manifested by slight impairment of the left hip.

2.  On and after May 8, 2007, the Veteran's status post 
fracture, left femur, post-op ORIF with intramedullary rod, 
is manifested by moderate impairment of the left hip.

3.  The Veteran's status post fracture, left patella, with 
post traumatic changes, is manifested by no more than 
moderate impairment of the left knee.


CONCLUSIONS OF LAW

1.  From July 25, 2005, to May 7, 2007, the criteria for 
assignment of a disability rating in excess of 10 percent for 
the Veteran's status post fracture, left femur, post-op ORIF 
with intramedullary rod, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5262 (2009).

2.  On and after May 8, 2007, the criteria for assignment of 
a disability rating in excess of 20 percent for the Veteran's 
status post fracture, left femur, post-op ORIF with 
intramedullary rod, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (2009).

3.  The criteria for a disability rating in excess of 20 
percent for the Veteran's status post fracture, left patella, 
with post traumatic changes, have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and 
initial ratings have been assigned, the original claims have 
been more than substantiated, as they have been proven, 
thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for 
entitlement to benefits has been substantiated, the filing of 
a notice of disagreement with the rating of the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 
 See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that a letter issued in 
September 2005 advised of the evidence needed to substantiate 
the Veteran's initial claims of entitlement to service 
connection for disabilities of the left patella and left 
femur.  This letter advised the Veteran of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  A letter from March 2006 advised the Veteran as to the 
type of evidence needed to substantiate both the disability 
rating and effective date elements of his claims, pursuant to 
the Court's holding in Dingess, supra.  

The Board notes that the March 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claims in 
December 2005.  His claims, however, were subsequently 
readjudicated in a February 2007 statement of the case and a 
June 2007 supplemental statement of the case.  Thus, any 
deficiencies in the content or timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and VA 
medical records.  The RO also arranged for the Veteran to 
undergo VA examinations in October 2005 and May 2007.  The 
Board finds that these examination reports are adequate for 
the purpose of determining entitlement to increased ratings.  
These examination reports are thorough and consistent with 
the other evidence of record from the period that is 
currently on appeal.  The examiners elicited from the Veteran 
his history of complaints and symptoms, and provided clinical 
findings detailing the results of the examinations.  For 
these reasons, the Board concludes that the October 2005 and 
May 2007 examination reports in this case provide adequate 
bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008). 
 
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 
 
The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2009).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

Words such as 'slight,' 'moderate,' and 'marked' are not 
defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are 'equitable and 
just.'  38 C.F.R. 4.6.  It should also be noted that use of 
such terminology by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

As will be discussed in more detail below, the Veteran's 
disability of the femur is currently rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255, which in part rates malunion 
of the femur based upon whether the Veteran has slight, 
moderate, or marked knee or hip disability.  Similarly, the 
Veteran's disability of the patella is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262, which in part 
evaluates malunion of the tibia and fibula based upon whether 
the Veteran has slight, moderate, or marked knee or ankle 
disability.  The Board notes that the competent medical 
evidence of record reflects that the Veteran has disabilities 
of the left hip and left knee, but it does not indicate that 
the Veteran has a left ankle disability.  Thus, to give full 
consideration to all of the symptomatology associated with 
the disabilities at issue, and to avoid pyramiding, the Board 
will evaluate the Veteran's left knee disability in 
connection with his patella claim and will evaluate his left 
hip disability in connection with his femur claim.

A.  Status Post Fracture, Left Femur, Post-Op ORIF with 
Intramedullary Rod

The Veteran's status post fracture, left femur, post-op ORIF 
with intramedullary rod, has been rated as 10 percent 
disabling from July 25, 2005, to May 7, 2007 and as 20 
percent disabling from May 8, 2007.  

This disability has been evaluated by analogy under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5255, which 
pertains to impairment of the femur.  Under this code, 
malunion of the femur with slight knee or hip disability 
warrants a 10 percent evaluation.  Malunion of the femur with 
moderate knee or hip disability warrants a 20 percent 
evaluation.  Malunion of the femur with marked knee or hip 
disability warrants a 30 percent evaluation.  Fracture of the 
surgical neck of the femur, with false joint, warrants a 60 
percent evaluation.  A 60 percent rating is also warranted 
when there is fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, and weight bearing 
is preserved with the aid of a brace.  An 80 percent 
evaluation is assigned when there is a spiral or oblique 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
increased rating at any stage for the service-connected 
disability of the left femur.  The most probative evidence 
with respect to this claim appears in the VA examination 
reports from October 2005 and May 2007.

The October 2005 VA examination report notes that the Veteran 
reported a dull, throbbing pain in the posterior left hip and 
proximal left leg.  He reported that he does not usually have 
loss of motion with flare-up and he will sometimes stop and 
rest.  He reported a history of weakness and locking in his 
hip.  There is no increased warmth, stiffness, swelling, 
redness, drainage, or abnormal motion.  He takes piroxicam 
for pain, which helps.  The Veteran did not have a current 
active infection, and he did not use crutches, a brace, cane, 
or corrective shoes.  There were no constitutional symptoms 
of bone disease.  He stated that he no longer takes walks 
because of his injury.  

On examination, the Veteran complained of left hip pain while 
walking on his heels.  He had a limp.  He was able to do a 
tandem normally but he complained of left hip pain walking 
tandem.  He performed a deep knee bend to 45 degrees flexion 
of his knees, at which point he complained of left hip pain.  

Hip flexion was to 115 degrees (out of a normal 125 degrees) 
with stated pain at the end of motion.  External rotation was 
50 degrees (out of a normal 60 degrees), internal rotation 
was 30 degrees (out of a normal 40 degrees), abduction was 40 
degrees (out of a normal 45 degrees) with stated pain at the 
end of these motions.  Adduction was 20 degrees (out of a 
normal 25 degrees) without pain.  

The Veteran did not complain of pain, lack of endurance, 
weakness or fatigability with repetitive motion, and there 
was no change in range of motion.  Prior to repetitive 
motion, there was slight decreased strength for left hip 
adduction and abduction, and flexion strength was normal.  
There was no pain with resisted motion.  After repetitive 
motion, there was normal strength of the hip on flexion, 
adduction, and abduction.  After repetitive motion, the 
Veteran complained of pain in the left knee with resisted 
flexion of the left hip and left knee pain with resisted 
adduction and abduction.  However, there was no hip pain.  

The Veteran did not have any angulation, false motion, or 
shortening.  Leg length was equal.  He had no apparent 
malunion, nonunion, loose motion, false joint, drainage, 
edema, redness, or heat.  The Veteran had tenderness to 
palpation over the lateral proximal left hip.

The examiner diagnosed an old healed mid femoral diaphyseal 
fracture with intramedullary rod and large callus formation.  
The fracture was in anatomic alignment according to the x-ray 
report.  The left femur x-ray showed an intramedullary rod 
transfixing a well-healed mid femoral diaphyseal fracture.  
The left knee x-ray showed no fracture of the mid femur.

Based on this information, the Board finds that an initial 
disability rating of 10 percent is appropriate for the 
Veteran's left femur disability.  This rating takes into 
account the Veteran's loss of range of motion as described 
above, as well as the Veteran's reports of pain and his 
tenderness to palpation.  A rating in excess of 10 percent is 
not warranted for this period, however, based on a lack of 
evidence of malunion and limitation of motion that, even with 
pain, appears to be no more than slight.  This rating also 
takes into consideration that the Veteran did not suffer 
additional functional limitation due to DeLuca factors such 
as pain, lack of endurance, weakness, fatigability, or 
decreased range of motion with repetitive motion.  In short, 
the Veteran's left hip symptomatology is most accurately 
characterized by the October 2005 VA examination report as 
impairment of the femur with slight hip disability and 
therefore most closely satisfies the 10 percent rating 
criteria.

The Board has considered whether the Veteran may receive a 
higher rating under an alternative rating criteria.  However, 
in the absence of evidence of ankylosis of the hip 
(Diagnostic Code 5250), limitation of flexion of the thigh to 
30 degrees or less (Diagnostic Code 5252), limitation of 
abduction of the thigh with motion lost beyond 10 degrees 
(Diagnostic Code 5253), or hip flail joint (Diagnostic Code 
5254), an initial rating in excess of 10 percent is not 
warranted.  

The May 2007 VA examination report notes that the Veteran 
reported no instability of the left hip, pain in the left 
upper leg, no stiffness, no episodes of dislocation or 
subluxation, and no effusion.  No flare ups of the hip were 
noted.  He did report weakness and one or two locking 
episodes.

On examination, active and passive range of motion on 
abduction were to 40 degrees with pain beginning at 10 
degrees.  Range of motion decreased to 25 degrees with 
repetitive use due to pain.

Active range of adduction was noted to be to 30 degrees with 
pain beginning at 10 degrees, while passive adduction was 
noted to be to 35 degrees with pain beginning at 10 degrees.  
Active flexion was to 100 degrees with pain beginning at 100 
degrees, while passive flexion was to 115 degrees with pain 
beginning at 100 degrees.  Active and passive extension were 
to 15 degrees with pain beginning at 15 degrees.  Active 
internal rotation was to 20 degrees with pain beginning at 20 
degrees, while passive internal rotation was to 20 degrees 
with pain beginning at 20 degrees.  Active and passive 
external rotation were to 40 degrees with pain beginning at 
30 degrees.  There was no additional limitation of motion 
with repetitive use.

There was no loss of bone and no joint ankylosis.  X-rays 
revealed intramedullary rod in shaft of left femur and 
moderate narrowing of the hip joint with spurring and 
osteopenia.  The examiner noted the following functional 
limitations due to the left femur disability: prevention of 
exercise and sports, and moderate impairment of chores, 
recreation, travelling, bathing, and dressing.  

The Board finds that the level of impairment described in the 
May 2007 VA examination report most closely approximates the 
20 percent rating criteria.  As compared with the October 
2005 examination report, the May 2007 report notes a 
decreased range of active flexion from 115 degrees with pain 
at 115 degrees to 100 degrees with pain beginning at 100 
degrees.  Abduction was 40 degrees on both examinations, but 
pain was felt during the May 2007 examination at 10 degrees 
rather than 40 degrees and pain decreased the range of motion 
on repetition to 25 degrees in May 2007.  While the adduction 
figures reported on the May 2007 examination exceed both the 
25 degree maximum and the 20 degree range of adduction 
reported in October 2005, pain began at 20 degrees on 
adduction in October 2005 but it began at 10 degrees on 
adduction in May 2007.  External rotation decreased from 50 
degrees with pain at the end to 40 degrees with pain at 30 
degrees.  Internal rotation decreased from 30 degrees with 
pain at the end to 20 degrees with pain at the end.  

These findings show	 an overall decrease in range of motion 
of the left hip that produces a moderate degree of 
disability.  This conclusion takes into account the Veteran's 
painful motion and his decreased range of abduction due to 
pain on repetitive motion.  Otherwise, no additional 
limitation due to the DeLuca factors was noted on 
examination.  Prevention of engaging in exercise or sporting 
events and moderate functional limitations are also 
contemplated by the Board's assignment of a 20 percent 
disability rating beginning on May 8, 2007.

The Board has again considered whether an alternative 
diagnostic code may result in a higher disability rating.  
However, without evidence of ankylosis of the hip (Diagnostic 
Code 5250), limitation of flexion of the thigh to 20 degrees 
(Diagnostic Code 5252), or hip flail joint (Diagnostic Code 
5254), a higher rating for the Veteran's left femur 
disability cannot be assigned.

Finally, the Board has considered whether separate disability 
ratings are warranted for any additional symptomatology of 
the Veteran's left femur disability.  However, a December 
2006 VA medical record reflects that there are no 
neurological or radicular symptoms associated with the left 
femur fracture to warrant a separate compensable rating.  
Furthermore, the October 2005 VA examination report reflects 
that the scar on the Veteran's lateral left thigh is not 
large enough and did not have tenderness, elevation, 
depression, keloid, adhesion, tissue loss, or breakdown to 
warrant separate compensation under 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 through 7805.  

In short, the Board finds that the preponderance of the 
probative evidence of record is against granting a rating in 
excess of 10 percent for the Veteran's status post fracture, 
left femur, post-op ORIF with intramedullary rod, from July 
25, 2005, to May 7, 2007, and against granting a rating in 
excess of 20 percent for this disability from May 8, 2007.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.

B.  Status Post Fracture, Left Patella, with Post Traumatic 
Changes

The Veteran has also claimed entitlement to a rating in 
excess of 20 percent for his status post fracture, left 
patella, with post traumatic changes.  

This disability has been evaluated as impairment of the tibia 
and fibula by analogy and has been assigned a 20 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  This 
code assigns a 10 percent rating for malunion of the tibia 
and fibula with slight knee or ankle disability.  A 20 
percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent rating is 
assigned for nonunion of the tibia and fibula, with loose 
motion, requiring a brace.

Normal range of motion of the knee is extension to 0 degrees 
and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension.  Where a veteran 
has both a limitation of flexion, and limitation of extension 
of the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The October 2005 VA examination report notes that the Veteran 
reported constant throbbing and burning pain in the left 
knee.  He stated flare-ups without loss of motion occur 
daily.  He might stop his activity and move his knee around 
on flare-up.  Piroxicam helps decrease his pain a little bit.  
He does not use crutches, braces, canes or corrective shoes.  
He reported avoiding activities, such as taking walks, 
because of his injury.  

The October 2005 VA examination report revealed left knee 
range of motion from 0 degrees extension to 130 degrees 
flexion with pain.  There was no pain, lack of endurance, 
weakness, or fatigability on repetitive motion.  His strength 
of flexion was normal and his strength of extension was 
slightly decreased both before and following repetitive 
motion, and there was pain both before and following 
repetitive motion.  There was no angulation, false motion, or 
shortening.  Leg length was equal, and there was no apparent 
malunion, nonunion, loose motion, false joint, drainage, 
edema, redness, or heat.  The examiner noted tenderness to 
palpation over the medial joint line of the left knee and in 
the superolateral edge of the patella.  X-rays showed an 
intramedullary rod in place, calcification of the lateral 
medial meniscus, and small calcification superior to the 
patella.

The May 2007 VA examination report noted that the Veteran 
reported his knee had been getting worse lately and that he 
had been having trouble walking.  Assistive devices were not 
needed for walking.  He reported limitations on standing and 
walking.  He reported no deformity, instability, stiffness 
dislocation, subluxation, locking, effusion, or affected 
motion.  He reported giving way, pain, and weakness.  Severe 
flare-ups occurred every one to two months, lasted one to two 
weeks, and left him unable to walk.  He reported 
inflammation, warmth, and tenderness in the left knee. 

On examination, active range of extension was 90 degrees to 5 
degrees with no pain.  Passive extension was 90 degrees to 0 
degrees with pain at 0 degrees.  Active flexion was from 5 
degrees to 115 degrees with pain beginning at 110 degrees.  
Passive flexion was from 5 degrees to 120 degrees with pain 
at 110 degrees.  There was no additional limitation of 
flexion or extension with repetitive use.

There was no loss of bone or part of bone or joint ankylosis.  
Bony joint enlargement, tenderness, and painful movement were 
noted in the left knee.  There was no crepitation, mass 
behind knee, clicks or snaps, grinding, or instability.  The 
healed fracture was noted under patellar abnormality.  There 
was no meniscus abnormality or other tendon or bursa 
abnormality.  Left leg weakness with repeat movements and 
fatigue was noted, and pain was noted to be the main limiting 
factor with repeat movements.  X-rays showed calcified 
menisci, mild spurring, osteopenia, chondromalacia, and mild 
degenerative joint disease.  The examiner diagnosed a 
fractured left patella with post traumatic changes.  The 
following functional limitations were noted to be due to the 
left femur disability: prevention of exercise and sports and 
moderate impairment of chores, recreation, travelling, 
bathing, and dressing.  

The Board finds that, based on the evidence discussed above, 
a disability rating in excess of 20 percent is not warranted.  
The range of motion measurements themselves do not suggest 
more than a slight disability, and, resolving benefit of the 
doubt in favor of the Veteran, the additional functional 
limitations caused by pain and resulting in moderate 
impairment of some activities of daily living and prevention 
of engaging in sports and exercise may result in an overall 
moderate level of disability.  The level of impairment caused 
by the Veteran's left patella disability, however, cannot be 
described as "marked," and, therefore a disability rating 
in excess of 20 percent is not warranted.

The Board has also considered whether a rating in excess of 
20 percent may be awarded under an alternative diagnostic 
code, as 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 
5263, apply to ratings of the knee and the leg.  In 
considering the remaining diagnostic codes for disabilities 
of the knee, the Board has also considered whether separate 
ratings may be awarded for limitation of flexion and 
extension or for limitation of motion and instability.  

Because there is no evidence of ankylosis of the knee, an 
increased rating under Diagnostic Code 5256 is not warranted.  
Diagnostic Codes 5258, 5259, and 5263 need not be considered, 
as they do not allow for ratings in excess of 20 percent.  
The Board notes that a rating under Diagnotic Code 5257 is 
not warranted, as the competent medical evidence of record 
discussed above shows no subluxation or lateral instability.  
Limitation of flexion is not noted to be less than 100 
degrees and thus does not approach the criteria for a 
compensable rating under Diagnostic Code 5260, which would 
require flexion limited to 45 degrees or less in order to be 
compensable.  Active range of extension is limited to no more 
than 5 degrees, which warrants a 0 percent rating under 
Diagnotic Code 5261.  Therefore, the Board concludes that the 
Veteran would not receive a rating in excess of 20 percent 
under an alternative diagnostic code.  

Furthermore, as the current 20 percent rating contemplates 
limitation of motion, the Board finds that consideration of a 
separate 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009) is prohibited by the anti-
pyramiding provisions of 38 C.F.R. § 4.14.

Finally, the Board finds there are no other manifestations of 
the Veteran's left patella disability, such as neurological 
disabilities or scarring, to warrant a separate disability 
rating.

In summary, the Board concludes that the preponderance of the 
evidence is against granting a disability rating in excess of 
20 percent for status post fracture, left patella, with post 
traumatic changes, at any point in this appeal.  As the 
evidence preponderates against the claim, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).

III.  Extraschedular Evaluations

In reaching these conclusions, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for either disability at issue on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disabilities of the left femur and left patella are 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's disabilities with the 
established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
either of these disabilities.  Indeed, while he did undergo 
surgery many years ago it does not appear from the record 
that he has been hospitalized at all for either disability 
during the period on appeal.  Additionally, there is not 
shown to be evidence of marked interference with employment 
beyond that already contemplated by the 20 percent rating 
criteria due to the disabilities.  While the Veteran had 
retired from his job as a foreman for a water tower crew two 
years prior to bringing his service connection claims, the 
October 2005 VA examination report makes clear that the 
Veteran found it difficult to perform the climbing associated 
with this job due to an injury he sustained 10 to 12 years 
earlier when he fell 35 to 40 feet off of a tower.  The Board 
finds that the evidence does not demonstrate an exceptional 
or unusual clinical picture beyond that contemplated by the 
rating criteria.  

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular ratings.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

ORDER

Entitlement to an increased evaluation for status post 
fracture, left femur, post-op ORIF with intramedullary rod, 
initially evaluated as 10 percent disabling from July 25, 
2005, to May 7, 2007, and rated as 20 percent disabling from 
May 8, 2007, is denied.  

Entitlement to an initial evaluation in excess of 20 percent 
for status post fracture, left patella, with post traumatic 
changes, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


